Citation Nr: 1501472	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  07-34 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as due to herbicide exposure.

2.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active service from June 1969 to February 1971.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

In August 2007, the Veteran appeared before RO personnel for an informal conference.  A copy of the informal conference report is of record. 
 
These matters were previously before the Board in October 2009, June 2011, January 2013, and most recently, in January 2014, for additional development.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from February 1970 to February 1971, and is presumed to have been exposed to herbicides during that service.

2.  Peripheral neuropathy of the bilateral upper and lower extremities did not manifest to a degree of 10 percent or more within one year after a Veteran's last presumed in-service exposure in February 1971. 

3.  Peripheral neuropathy of the bilateral upper and lower extremities was not shown in service or for many years thereafter, and the probative  medical opinions addressing a relationship between the diagnosed peripheral neuropathy of the bilateral upper and lower extremities weigh against the claims.  


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral upper extremity peripheral neuropathy, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for bilateral lower extremity peripheral neuropathy, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in May 2007 and June 2011. 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent October 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  In response to the Veteran identifying additional VA medical records, VA attempted to obtain all outstanding VA medical records dated from January 1971 to December 1972, but a search conducted in 2007 resulted in negative findings.  VA has obtained several examinations and medical opinions with respect to the claims on appeal.  The Veteran has also submitted private medical evidence and an opinion in support of the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014). 

Service connection may be presumed for certain chronic diseases, including psychosis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2014). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2014).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2014).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides for all Veterans who served in Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  If a Veteran was exposed to a herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II or adult-onset diabetes mellitus), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2014).  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  Notice, 79 Fed. Reg. 20,308 (2014). 

Pursuant to 38 C.F.R. § 3.309(e), early-onset peripheral neuropathy must manifest to a degree of 10 percent or more within one year after the last date on which the Veteran was exposed to an herbicide agent during active service.  38 C.F.R. § 3.307(a)(6)(ii) (2014).

A recent amendment to the regulation replaced the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed a note with the requirement that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Disease Associated With Exposure to Certain Herbicide Agents: Peripheral Neuropathy, 78 Fed. Reg. 54763 (Sept. 6, 2013).  It was further noted that the amendment clarified that VA will not deny presumptive service connection for early-onset peripheral neuropathy solely because the condition persisted for more than two years after the date of the last herbicide exposure.  However, it does not change the requirement that peripheral neuropathy must have become manifest to a degree of 10 percent or more within one year after a Veteran's last in-service exposure in order to qualify for the presumption of service connection.  A September 29, 2010, National Academy of Sciences report, Veterans and Agent Orange: Update 2010, was noted to have found that evidence did not support an association between herbicide exposure and delayed-onset peripheral neuropathy, which was defined as having its onset more than one year after exposure.

The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii) (2014).

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to herbicides may be established by showing that a disorder resulting in disability or death was in fact causally linked to that exposure.  Brock v. Brown, 10 Vet. App. 155 (1997); Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994), 38 U.S.C.A. §§ 1113(b), 1116 (West 2014); 38 C.F.R. § 3.303(2014). 

The service medical records are negative for any findings, complaints, or diagnoses of peripheral neuropathy of either the upper or lower extremities.  The Veteran's February 1971 separation examination shows that his upper extremities, lower extremities, and neurological system were all evaluated as clinically normal.  The Veteran reported that since his last physical his condition had not changed and that his condition was excellent.  

An April 1971 VA musculoskeletal examination notes that the Veteran had a clinical history of backache and old fractures of the lateral right ankle and lateral right big toe.  The Veteran presented with complaints that he could not bend over well and could not run because if he did, he had a sharp pain in his left side of his back, with tingling in the left leg.  The assessment was negative for peripheral neuropathy of either the upper or lower extremities.  

In a June 1971 statement, the Veteran detailed specific medical complaints, difficulties, and problems specific to his back, ankle, toe, skin, and food poisoning with no indication of peripheral neuropathy of the upper or lower extremities.  

In an October 1975 claim for VA benefits, the Veteran detailed his claim regarding an allergy condition, noting breathing problems and rashes in Vietnam.  

VA medical records from October 1975 are negative for complaints, findings, or diagnoses of peripheral neuropathy of the lower or upper extremities.  

An August 1982 private hospital consultation report notes that the Veteran was admitted because of persistent left neck, shoulder, and arm pain.  He was involved in a head-on automobile accident in April 1982.   The Veteran complained of pain at the base of the left neck and shoulder area with radiation into the first and second digits on the left side in the way of tingling and paresthesia.  The examining physician could find no definite sensory abnormalities.  The impression was that the Veteran probably had some mild to moderate cervical spondylosis which was aggravated by the accident.  The possibility of a soft cervical ruptured disc at C5-6 on the left existed in view of the lack of bony foraminal encroachment on the plain spine films and the rather significant defect on the myelogram.  That was felt to certainly fit with his problem clinically.  

Private medical records from Neurological Associates, dated from to September 1982 to June 1996, are negative for complaints, findings, or diagnoses of peripheral neuropathy of the upper or lower extremities.

In September 1996, the Veteran submitted a claim for a hand disability.   

In a February 2004 letter, Dr. L.D.K. stated that the Veteran had been under care for bilateral carpal tunnel syndrome and in addition had chronic neuropathies affecting the nerves in the upper extremities.  

A February 2007 Noran Neurological Clinic record notes that the Veteran was evaluated for symptoms of neck stiffness, neck pain, lower back pain, and worsening ability to function with his right hand.  The Veteran was rear-ended and that was the third rear-end collision.  The impression was recurrent whiplash-type injury, with now symptoms of paresthesias in the fifth digit of the right hand and also more weakness on his right hand.

A March 2007 Noran Neurological clinic record notes that a study was undertaken for suspected peripheral neuropathy.  The interpretation was an abnormal study.  There were electrophysiologic findings to suggest the presence of a sensorimotor polyneuropathy that was predominantly axonal.  The degree of involvement was mild.  

A June 2007 private medical record notes that according to the Veteran, he had a history of peripheral neuropathy of both arms and legs, and that he had it probably from exposure to herbicides.  He also had a motor vehicle accident in the past.  The Veteran was assessed with history of peripheral neuropathy of both arms and legs, demonstrated by EMG several years ago, according to the Veteran's history.  

In a February 2009 VA joints examination report, the Veteran complained of upper and lower extremity neuropathy.  He stated that neurology and neurosurgery also did some laboratory work and EMG and he believed that neurologist told him it was related to toxic poisoning, and the Veteran told the examiner that he thought it was herbicides.  

In a March 2010 VA examination report, the examiner noted a review of the claims file and discussed the Veteran's contentions.  The Veteran reported that "since day one" after being discharged from service he had symptoms of weakness in his hands and legs, hands becoming very cold, hands clawing with cold weather, a heavy feeling in his legs, and numbness and tingling in his hands and feet.  He stated that he was a school teacher for over 30 years and had no exposure to toxins to cause peripheral neuropathy other than herbicide exposure in service.  The Veteran reported that his physician from the Noran Neurological Clinic stated that the peripheral neuropathy was caused by toxic exposures.  Actually, the VA examiner stated that with a review of the office visit noted on March 29, 2007, by the neurologist, that the Veteran had findings consistent with sensorimotor polyneuropathy that was predominantly axonal and the axonal neuropathy differential diagnosis included metabolic or toxic exposures.  The physician did not specifically say that the Veteran's neuropathy was caused by a toxic exposure, but rather it was in the list of differentials of possible causes.  The examiner noted that the Veteran also asked the physician whether herbicides could be the problem and the physician stated that was very possible if he was clearly exposed and if his symptoms started within a year after exposure.  The VA examiner then proceeded to discuss pertinent medical evidence of record.  The diagnosis was bilateral upper and lower extremity sensorimotor polyneuropathy of unclear etiology; right ulnar neuropathy, and left cervical radiculopathy.  The examiner opined that it was less likely as not that the Veteran's current condition was the result of events which occurred during service.  The examiner noted that the Veteran had other complicating factors which were contributing to the current symptomatology to include cervical radiculopathy in the left upper extremity and ulnar neuropathy in the right upper extremity.  The Veteran also has a history of bilateral median nerve neuropathy.  The VA examiner further stated that there was no evidence that the current symptoms were consistent with EMG findings of polyneuropathy.   Findings on EMG were borderline in the lower extremities.  In addition, the examiner noted that presumptive diseases for service connection for herbicide exposure included acute and subacute peripheral neuropathy.  The examiner found that there was no evidence of reported symptoms within two years of exposure.  Specifically, there were no neurologic complaints made on examination in 1975 and no neurological findings were made at the time of the 1982 examination.  The examiner concluded that the evidence failed to show that the Veteran's current symptomatology was a result or aggravation of events in service.  

In a February 2011 letter, Dr. F.A.L stated that the Veteran had a diagnosis of idiopathic neuropathy.  In the past, an extensive workup basically came up empty with regard to the cause of the neuropathy.  The Veteran was exposed to herbicides in Vietnam.  Dr. L. felt that more than likely a toxic exposure was the reason for the Veteran's symptoms.  Dr. L. continued that there was clinical and electrophysiological evidence of the presence of sensorimotor polyneuropathy, predominantly axonal.  That type of neuropathy was more commonly seen in patients that had been exposed to toxins and also in conditions that were related to alterations in metabolism.  It was also possible that it was hereditary, but none of the latter differential diagnosis applied to the Veteran.  The Veteran told the doctor that he had been exposed to herbicides while in Vietnam.  The doctor stated that definitely could be a differential diagnosis with regard to the neuropathy.  

In a March 2011 letter, the Veteran asserted that he first experienced numbness in his hands and very heavy, numb legs and feet.  He asserted that he continued to have symptoms of his hands going numb, difficulties stopping and making quick moves, and that he fell constantly after service.

In a June 2011 addendum opinion, the prior March 2010 VA examiner noted and discussed a February 2004 letter from Dr. L.D.K, and a February 2011 letter from Dr. F.A.L.  The VA examiner stated that the previous opinion regarding the Veteran's claim for bilateral  upper and lower peripheral neuropathy had not changed.  The Veteran had diagnoses of bilateral upper and lower extremity sensorimotor polyneuropathy, which has not been determined to be due to a toxic exposure; right ulnar nerve neuropathy; left cervical radiculopathy; and bilateral median nerve neuropathy.  The VA examiner opined that those diagnoses and their corresponding signs and symptoms were not a result of the presumptive disease due to herbicide exposure of acute and subacute peripheral neuropathy since those were transient peripheral neuropathies that appeared within weeks or months of exposure to a herbicide agent and resolved within two years of the date of onset.

In a July 2013 VA supplemental examination report, the prior VA examiner noted a review of the evidence submitted since the April 2012 supplemental statement of the case and stated that the previous opinions had not changed.  The Veteran's bilateral upper and lower extremity sensorimotor polyneuropathy was not a result of or aggravation of exposure to herbicides during service.  The examiner's rational for the opinion was that numerous studies in the literature had assessed the exposure of herbicide exposure to the development of neurological disease and had concluded that there was no definitive evidence that herbicide exposure caused chrome, ongoing, progressive peripheral neuropathy of the upper or lower extremities.

A February 2014 VA Minneapolis opinion notes that the examiner's previous opinions had not changed after four different inquires.  The examiner stated that the Veteran's bilateral upper and lower extremity sensorimotor polyneuropathy was not a result of or aggravation of exposure to herbicides during service.  Numerous studies in the literature had assessed the exposure of herbicide exposure to the development of neurological disease and had concluded that there was no definitive evidence that herbicide exposure caused chronic, ongoing, progressive peripheral neuropathy of the upper or lower extremities.  In acute axonal polyneuropathies, such as that produced by toxic exposures, patients may present with similar but much more fulminant symptoms.  Pain was often a predominant component, although it could be distinctly absent.  The polyneuropathy tended to worsen over two to three weeks, plateau, and then recover over months.  There was no evidence to support that the Veteran had a toxic exposure from herbicide exposure since that type of polyneuropathy resolved over months.  One study looked at the association of pesticide exposure and neurologic dysfunction and found that there was less evidence that moderate exposure was related to deficits in sensory or motor function or peripheral nerve conduction.  Most studies of neurotoxicity had documented an increase in symptom prevalence and changes in neurobehavioral performance reflecting cognitive and psychomotor dysfunction, but many found little effect of pesticide exposure on sensory or motor function or direct measures of nerve function.

Another study showed that Vietnam Veterans had higher frequency of numerous clinical diseases, including peripheral neuropathy, compared to non-Vietnam Veterans.  However, none of the outcomes were significantly associated with herbicide exposure.  The National Academy of Sciences' Institute of Medicine conducted an independent scientific investigation to evaluate the strength of evidence for human health effects among Veterans exposed to herbicides used in Vietnam and to suggest future research recommendations.  One of the neurological outcomes looked at was peripheral neuropathy.  No strong evidence established an association between herbicides used in Vietnam and clinical neurologic disorders. Methodological weaknesses, long durations between exposure and assessments, and poor exposure measures limited many studies.  The committee concluded that the available evidence was insufficient to determine an association between neurologic disorders and exposure to herbicides used in Vietnam.  Neurotoxicologic studies available did not suggest strong biological plausibility for neurologic alterations related to herbicide exposure.  Furthermore, given the large uncertainties in the epidemiologic studies reviewed and inadequate control for important confounders, the committee could not quantify a degree of risk for neurologic disorders from herbicide exposure likely to be experienced by Vietnam veterans.

In a May 2014 addendum VA examination report, it was noted that another examiner was requested to review the claims file and all the medical evidence to provide an opinion regarding the relationship, if any, of the bilateral upper and lower extremity peripheral neuropathy and service.  The examiner found that in summary the records showed that the Veteran was seen on several occasions while in the service for back pain with associated left leg pain.  There was no other reference to neurologic symptoms.  The Veteran was seen at the Minneapolis VA two months after discharge with complaints of back pain associated with left leg tingling, felt with forward flexion; foot pain; and a skin condition.  There was no report of other neurologic symptoms.  In 1975, the Veteran was seen at the Minneapolis VA with complaints of shortness of breath and urticaria.  There was no report of other neurologic symptoms.  Thus, the VA examiner concluded that the service records and immediate post-service records showed no documentation of symptoms consistent with peripheral neuropathy.

The examiner discussed that in 1982, the Veteran was seen for neck and left upper extremity symptoms following a car accident.  The Veteran noted numbness and tingling in the left arm but denied right arm or lower extremity symptoms.  The Veteran denied bowel or bladder symptoms.  At that time, the Veteran was a physical education teacher who was very active.  In 1995, the Veteran had a right ulnar nerve transposition after an injury that left him with muscle atrophy and weakness.  The surgery was not very helpful in alleviating symptoms.

Starting in 2001, the Veteran was were seen at the Noran Neurologic Clinic for problems relating to three additional motor vehicle accidents.  His upper extremity complaints were felt to be adequately explained by the known history of injuries and surgery.  An EMG done in 2001 showed median and ulnar nerve entrapment at the wrists and elbows bilaterally.  A later EMG in 2007 also suggested that there may be an underlying sensorimotor polyneuropathy.  A follow-up EMG of the lower extremities suggested the presence of sensorimotor polyneuropathy that was predominately axonal.  Up until that time, the records did not mention any complaints of sensory or motor problems in the Veteran's lower extremities with the exception of the left leg pain associated with back pain reported in service and knee, foot, ankle, and toe pain.  There were notes that specifically stated that the Veteran denied any lower extremity symptoms and other lists of problems that did not include such neurologic symptoms. 

The examiner noted that the Veteran was a physical education teacher described as very active which would be quite challenging for a person with symptomatic peripheral neuropathy.  An EMG in 2001 showed no evidence of peripheral neuropathy, while EMGs in 2007 suggested the possibility of mild neuropathy.  That would suggest that the Veteran did not experience lower extremity symptoms up until that time, and that the numbness in feet and legs described after 2007 may have had its onset within the previous few years.

The examiner concurred with the previous examiner's assessment of the evidence relating herbicide exposure and the development of peripheral neuropathy.  In addition, the Institute of Medicine 2012 Agent Orange update included the statement that, "The epidemiologic studies relating industrial or individual exposure to acute neuropathy were judged by the committee for Update 1996 and later updates to constitute limited or suggestive evidence of an association between exposure to the COIs [chemicals of interest] and early-onset transient peripheral neuropathy.  As summarized above, results of further studies of the long-term sequelae of the exposures also suggest persistence of symptoms either permanently or over years.  However, no data suggest that exposure to COIs can lead to the development of delayed-onset chronic neuropathy many years after termination of exposure of those who did not originally complain of early-onset neuropathy.  The committee for Update 2010 concluded that, in addition to evidence supporting an association for transient early-onset peripheral neuropathy, there is limited or suggestive evidence of an association between exposure to the COIs and early-onset peripheral neuropathy that may be persistent.  On the basis of the evidence reviewed to date, however, the present committee concludes that there is inadequate or insufficient evidence to determine whether there is an association between exposure to the COIs and delayed onset chronic neuropathy."

Based on review of the available information, the May 2014 VA examiner opined that it was not at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed bilateral upper and/or lower extremity peripheral neuropathy was caused by or otherwise related to his service, to include, but not limited to, presumed in-service exposure to an herbicidal agent.

Initially, the Board notes that the Veteran's service in Vietnam has been confirmed, and he is therefore presumed to have been exposed to herbicides.  However, his peripheral neuropathy was not shown to be manifested until many years following separation from service.  Accordingly, as that condition was not shown to a compensable degree of 10 percent within one year following exposure to herbicides during service in Vietnam, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2014). 

The claimant is not precluded from establishing service connection with proof of actual causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this case, the Veteran's service medical records are negative for complaints, symptoms or diagnosis of peripheral neuropathy.  Post service medical records first show evidence that the Veteran had complaints pertaining to his upper extremities in 1982, after being involved in automobile accident.  However, the examiner at that time found no definite sensory abnormalities.  A February 2004 letter from Dr.  L.D.K. stated that the Veteran had chronic neuropathies affecting the nerves in his upper extremities and is the first evidence that the Veteran had neuropathy of the upper extremities, but not peripheral neuropathy specifically, more than 30 years after separation from service.  As to the lower extremities,  a March 2007 Noran Neurological clinic record first indicates that electrophysiologic findings suggested the presence of a sensorimotor polyneuropathy, more than 35 years after separation from service.  The passage of many years between service separation and medical documentation of a claimed disability is evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical opinion over another depending on factors such as reasoning employed by the examiners and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, and the relative merits of the expert's qualifications and analytical findings.  The probative weight of a medical opinion may be reduced if the examiner does not explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, the only medical evidence in favor of the Veteran's claims for service connection is a February 2011 letter from Dr. F.A.L. who felt that more than likely a toxic exposure was the reason for the Veteran's idopathic neuropathy symptoms.  That doctor stated that the Veteran's type of neuropathy was more commonly seen in patients that had been exposed to toxins and also in conditions that were related to alterations in metabolism.  It was also possible that it was hereditary, but none of the latter differential diagnosis applied to the Veteran.  Dr. F.A.L. noted that the Veteran had been exposed to herbicides and that definitely could be a differential diagnosis with regard to the neuropathy.  However, that doctor did not discuss the fact that of the significant period of time after service when the Veteran first presented with and then was diagnosed with peripheral neuropathy.  The Board is mindful that claims folder review, as it pertains to obtaining an overview of a claimant's medical history, is not a strict requirement for private opinions, and a medical opinion may not be discounted solely because the opining clinician did not conduct such a review.  Nevertheless, Dr. F.A.L.'s opinion is very brief, is summary in nature, does not cite to clinical findings in service, or thereafter, and does not provide any sort of explanation or rationale.  Nor does Dr. F.A.L.'s discuss any medical literature in support of the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Significantly, Dr. F.A.L.'s opinion is not provided in a definitive nature, and is, in fact, couched in the realm of possibilities.  That type of opinion lacks the definitive conclusion required for a medical opinion to be considered probative.  Bostain v. West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609 (1992) ("may or may not" language by physician is too speculative).   Accordingly, the Board does not afford significant probative weight to F.A.L.'s February 2011 opinion.

By contrast, the Board accords great probative value to the March 2010, June 2011, July 2013, February 2014, and May 2014 VA medical opinions as they were based on a thorough review of the Veteran's claims file, to include a review of the Veteran's medical records in service and post service, and the Veteran's assertions, and the medical opinions of record.  In addition, they were consistent in their findings.  Importantly, the VA examiners provided a rationale for their definitive opinions specific to the facts of the Veteran's case and the July 2013, February 2014, and May 2014 VA examiners' opinions discussed pertinent medical research literature in support of their medical opinions.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  Guerrieri v. Brown, 4 Vet. App. 467 (1993) (probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  As the VA examiners applied medical analysis to the significant facts of the case to reach the conclusion expressed in the opinions, the Board also finds the VA medical opinion evidence competent and credible and highly probative on the material issues of fact, pertaining to the diagnosis and cause of a current neurological disability or the relationship to service, which opposes, rather than supports, the claim.  Thus, considering the medical opinions of record, the Board finds that the most probative medical opinion evidence on the medical nexus question weighs against the claims for service connection for peripheral neuropathy of the bilateral upper and bilateral lower extremities.

The Board acknowledges the Veteran's adamant assertions that he has peripheral neuropathy of the bilateral upper and lower extremities as the result of his military service, and specifically exposure to herbicides while serving in Vietnam.  The Veteran is competent to report sensory or observed symptoms, and his testimony in that regard is entitled to some probative weight.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he generally is not competent to diagnose a medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  Rucker v. Brown, 10 Vet. App. 67 (1997) (competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  The Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as diagnosing neurologic disorders or opining as to a link between peripheral neuropathy of the upper and lower extremities and service, to include his exposure to herbicides.  Thus, his statements regarding any such link, or claiming that he has warranted a diagnosis of peripheral neuropathy since service based on his subjective symptoms, are not competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds that such a link being made by the Veteran especially problematic in this case where there is more than 30 years between service and the initial diagnosis of either disability, and the absence of any continuity of symptomatology since discharge that has been attributed to the eventual diagnosis of peripheral neuropathy of the bilateral upper and lower extremities.  Therefore, the Board finds the lay statements are not probative on the question of the relationship between peripheral neuropathy and active service, to include herbicide exposure.

The Board finds that the preponderance of the evidence weighs against the claims for service connection for peripheral neuropathy of the upper and lower extremities, and the claims must be denied. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for bilateral upper extremity peripheral neuropathy, to include as due to herbicide exposure, is denied.

Service connection for bilateral lower extremity peripheral neuropathy, to include as due to herbicide exposure, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


